Exhibit 10.1

 



GLOBAL AMENDMENT

 

This Global Amendment (this “Amendment”) is entered into as of February 8, 2019
by and between Iliad Research and Trading, L.P., a Utah limited partnership
(“Investor”), and Inpixon, a Nevada corporation (“Company”). Capitalized terms
used in this Amendment without definition shall have the meanings given to them
in the Purchase Agreements (as defined below).

 

A.             Company and Investor are parties to that certain Note Purchase
Agreement dated October 12, 2018 (“Purchase Agreement #1”) and that certain Note
Purchase Agreement dated December 21, 2018 (“Purchase Agreement #2,” and
together with Purchase Agreement #1, the “Purchase Agreements”).

 

B.             Investor and Company have agreed, subject to the terms,
amendments, conditions and understandings expressed in this Amendment, to amend
the Purchase Agreements as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.       Recitals. Each of the parties hereto acknowledges and agrees that the
recitals set forth above in this Amendment are true and accurate and are hereby
incorporated into and made a part of this Amendment.

 

2.       Amendment to Section 8.1 of the Purchase Agreements. The first sentence
of Section 8.1 of each of the Purchase Agreements is hereby amended by deleting
the phrase “by cancellation or exchange of the Note, in whole or in part” (the
“Deletion”). The remaining terms and conditions of the Purchase Agreements and
the other Transaction Documents shall remain in full force and effect.

 

3.       Investor Fees and Expenses. Company agrees to pay Investor’s fees and
other expenses in an aggregate amount of $80,000 (the “Fee”) in connection with
the preparation of this Amendment and for providing the other accommodations set
forth herein. Company agrees that, as of the date hereof, $40,000.00 of the Fee
shall be added to each of: (i) the Outstanding Balance of the Note (as defined
in Purchase Agreement #1) issued pursuant to Purchase Agreement #1; and (ii) the
Outstanding Balance of the Note (as defined in Purchase Agreement #2) issued
pursuant to Purchase Agreement #2. Investor and Company further agree that such
fees are deemed to be fully earned as of the date hereof and are nonrefundable
under any circumstance.

 

4.       Representations and Warranties. In order to induce Investor to enter
into this Amendment, Company, for itself, and for its affiliates, successors and
assigns, hereby acknowledges, represents, warrants and agrees as follows:

 

(a) Company has full power and authority to enter into this Amendment and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority is
required as a condition to the validity of this Amendment or the performance of
any of the obligations of Company hereunder.

 



 

 

 

 

(b) There is no fact known to Company or which should be known to Company which
Company has not disclosed to Investor on or prior to the date of this Amendment
which would or could materially and adversely affect the understanding of
Investor expressed in this Amendment or any representation, warranty, or recital
contained in this Amendment.

 

(c) Except as expressly set forth in this Amendment, Company acknowledges and
agrees that neither the execution and delivery of this Amendment nor any of the
terms, provisions, covenants, or agreements contained in this Amendment shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Company under the terms of the Purchase Agreements.

 

(d) Company is not aware of any defenses, affirmative or otherwise, rights of
setoff, rights of recoupment, claims, counterclaims, actions or causes of action
of any kind or nature whatsoever against Investor, directly or indirectly,
arising out of, based upon, or in any manner connected with, the transactions
contemplated hereby, which occurred, existed, was taken, permitted, or begun
prior to the execution of this Amendment and occurred, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of any of the
terms or conditions of the Purchase Agreements. Company hereby acknowledges and
agrees that the execution of this Amendment by Investor shall not constitute an
acknowledgment of or admission by Investor of the existence of any claims or of
liability for any matter or precedent upon which any claim or liability may be
asserted.

 

(e) Company represents and warrants that as of the date hereof no Events of
Default or other material breaches exist under the Purchase Agreements, the
Notes or any of the other Transaction Documents, or have occurred prior to the
date hereof.

 

5.       Other Terms Unchanged. The Purchase Agreements, as amended by this
Amendment, and the other Transaction Documents remain and continue in full force
and effect, constitute legal, valid, and binding obligations of each of the
parties, and are in all respects agreed to, ratified, and confirmed. Any
reference to any of the Purchase Agreements after the date of this Amendment is
deemed to be a reference to such Purchase Agreement as amended by this
Amendment. If there is a conflict between the terms of this Amendment and any
Purchase Agreement, the terms of this Amendment shall control. No forbearance or
waiver may be implied by this Amendment. Company acknowledges that it is
unconditionally obligated to pay the remaining balance of each Note and
represents that such obligation is not subject to any deductions, defenses,
rights of offset, or counterclaims of any kind. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment to, any right, power, or remedy of
Investor under the Purchase Agreements, as in effect prior to the date hereof.

 



2 

 

 

 

6.       No Reliance. Company acknowledges and agrees that neither Investor nor
any of its officers, directors, members, managers, equity holders,
representatives or agents has made any representations or warranties to Company
or any of its agents, representatives, officers, directors, or employees except
as expressly set forth in this Amendment and the Purchase Agreements and, in
making its decision to enter into the transactions contemplated by this
Amendment, Company is not relying on any representation, warranty, covenant or
promise of Investor or its officers, directors, members, managers, equity
holders, agents or representatives other than as set forth in this Amendment.

 

7.       Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of this Amendment (or
such party’s signature page thereof) will be deemed to be an executed original
thereof.

 

8.       Further Assurances. Each party shall do and perform or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.

 

[Remainder of page intentionally left blank]

 



3 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 



  BORROWER:       INPIXON           By: /s/ Nadir Ali   Name: Nadir Ali   Title:
Chief Executive Officer                   LENDER:       ILIAD RESEARCH AND
TRADING, L.P.           By: Iliad Management, LLC,     its General Partner      
  By: Fife Trading, Inc., its Manager                     By: /s/ John M. Fife  
    John M. Fife, President

 

 



[Signature Page to Global Amendment]





 

 